Citation Nr: 1501987	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for cervical spine arthritis.

2.  Entitlement to a compensable initial rating for left upper extremity radiculitis prior to December 7, 2012, and in excess of 30 percent thereafter.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1947 to November 1956 and January 1957 to May 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


REMAND

The Veteran filed a claim for an increased rating for his cervical spine arthritis in July 2007.  He underwent an initial VA examination in September 2007.  At that time, he was diagnosed with degenerative arthritis and intervertebral disc syndrome (IVDS).  The Veteran reported experiencing incapacitating episodes as often as 30 times a month, which lasted for 1 day.  Additionally, the Veteran indicated he was prescribed bed rest by two separate private providers.  He subsequently underwent another VA examination in December 2012, and was again diagnosed with IVDS.  The examiner noted the Veteran's reports of flare-ups.  More specifically, the Veteran reported being unable to perform any activities during a flare up.  

During the Veteran's most recent March 2014 VA examination, he reported a worsening of his neck disability, to include limited neck motion.  The examiner again noted the Veteran's reports of flare-ups of neck pain.  In addition, the examiner noted objective evidence of painful motion during range of motion testing.  However, the examiner later conversely indicated the Veteran had, "no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the cervical spine."  Further, the examiner in contrast to both the September 2007 and December 2012 VA examination reports determined the Veteran did not have IVDS.  Unfortunately, the examiner did not specify why he felt the Veteran did not have IVDS at that time.  Therefore, the examiner's medical determination is insufficient, as it is unsupported by a sound medical rationale.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally, the U.S. Court of Appeals for Veterans Claims (Court) has indicated that when pain is associated with movement, the examiner must give an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  The Court also determined that such opinion, if feasible, should be expressed in terms of the degree of additional ROM loss due to pain on use or during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32 at 44 (2011).  Although the VA examiners indicated the Veteran experiences flare-ups, they have not indicated whether the flare-ups result in additional functional loss.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the degree of severity of his service-connected cervical spine arthritis, with IVDS and left upper extremity radiculitis. 

Additionally, the originating agency should undertake appropriate development to obtain any ongoing treatment records related to the disabilities at issue.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2.  Then, the RO or AMC should afford the Veteran a VA examination to determine the current degree of severity of his service-connected cervical spine arthritis, with IVDS and left upper extremity radiculitis.  The claims files and any pertinent evidence in the electronic files that is not contained in the paper claims files should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes, to include, to the extent feasible, an assessment of the extent of any additional limitation of motion during flare ups and on repeated use.

Additionally, if the examiner finds the Veteran does not have IVDS at this time, a full rationale should be provided explaining why this diagnosis is no longer supported by objective medical evidence.  If a diagnosis of IVDS is provided, the RO or AMC should ensure all necessary information is supplied to properly evaluate this disability, to specifically include the frequency and severity of any incapacitating episodes. 

3.  The Veteran should also be afforded a VA examination by an examiner or examiners with sufficient expertise to determine the impact of all of the service-connected disabilities on his employability.  The claims files and any pertinent evidence in the electronic files that is not contained in the paper claims files should be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

The examiner(s) should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities are sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

A rationale for the opinion must also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


